SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 10, 2010 Regenicin, Inc (Exact name of registrant as specified in its charter) Nevada 333-146834 27-3083341 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10 High Court, Little Falls, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:212 518-8474 470 Park Avenue South 16th Floor, New York, NY 10010 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On November 10, 2010, we issued a press release announcing our new symbol on the OTC Bulletin Board Market.The new for our company is RGIN. A copy of the press release issued in connection with this announcement is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press release of Regenicin, Inc., dated November 10, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Regenicin, Inc /s/ Randall McCoy Randall McCoy Date:November 10, 2010
